DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Angela Huang on May 26, 2022.
Please amend claims 3, 4, 10 and 16 as follows:3. (Currently Amended) The method for biometric identification driving of claim [2]1, further comprising: driving the corresponding biometric scanning unit of the screen in order.
4. (Currently Amended) The method for biometric identification driving of claim [2]1 wherein the biometric scanning unit comprises a light emitting component, a photosensitive component and a drive circuit.10. (Currently Amended) The storage device for biometric identification driving of claim [9]8 wherein when the computer program is executed, the computer program further performs a step of driving the corresponding biometric scanning unit of the screen in order.16. (Currently Amended) The method for biometric identification driving of claim [2]1 wherein the screen is a touch screen or a display screen.

Allowable Subject Matter
Claims 1, 3-4, 8, 10, 14, and 16-17 are allowed.
The following is an examiner’s statement of reasons for allowance:	Regarding claim 1, none of the prior art teaches a method for biometric identification driving having the features of the claim including:
wherein the biometric scanning unit corresponding to rows of the screen is driven independently, when the computer program is executed, the computer program further performs a step of driving the biometric scanning unit of the screen corresponding to a row according to the position information of the touch action on the screen; wherein discarding a non-corresponding biometric scan result according to the position information of the touch action on the screen comprises: discarding the biometric scanning result obtained by the biometric scanning unit of the screen corresponding to the row but not corresponding to a column of the position information; or wherein the biometric scanning unit corresponding to columns of the screen is driven independently, when the computer program is executed, the computer program further performs a step of driving the biometric scanning unit of the screen corresponding to a column according to the position information of the touch action on the screen, wherein discarding a non-corresponding biometric scan result according to the position information of the touch action on the screen comprises: discarding the biometric scanning result obtained by the biometric scanning unit of the screen corresponding to the column but not corresponding to a row of the position information.	Independent claim 8 recites similar features and is allowable for the same reasons.  The dependent claims 3-4, 10, 14 and 16-17 are allowable based on their dependency from allowable claims 1 and 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PATRICK FOX whose telephone number is (571)270-3877.  The examiner can normally be reached on 9:00-5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOSEPH PATRICK FOX
Examiner
Art Unit 2694

/JOSEPH  FOX/						
Examiner, Art Unit 2694


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694